At a former day of this term the judgment herein was reversed and remanded on account of the failure of the district judge to approve the statement of facts in time to be considered by this court, holding that appellant, where it is shown he *Page 416 
used diligence in seeking statement of facts, he is entitled to a reversal if he does not obtain statement of facts. The States files a motion for rehearing and cites us to several cases, among others, Tankersley v. State, 51 Tex.Crim. Rep.. We are of opinion that the cases cited by the State do not cover the situation shown by this record. The Act of the Thirty-Second Legislature, page 264, authorizes the consideration of a statement of facts filed at any time before the transcript is filed or entitled to be filed by law in the Appellate Court. The record in this case was filed October 2, 1911, in this court, and the statement of facts was not approved by the trial judge until January 9, 1912, over three months after the record was filed in this court. As approved by the judge the statement of facts was filed in the trial court on January 10, 1912, and in this court on January 15, 1912. Under the terms of the Acts of the Thirty-Second Legislature, this statement of facts was filed too late to be considered here. Had the statement of facts been filed in the trial court before the transcript was filed here, we would have had the question presented by the State's motion for rehearing, but under the term of the Act of the Thirty-Second Legislature the statement of facts came too late.
The State's motion for rehearing is therefore overruled.
Overruled.